Title: From John Adams to John Jay, 30 November 1787
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square Nov. 30. 1787
          
          I do myself the Honour to inclose the Kings Speech at the Opening of Parliament as it has been transmitted to me from the Marquis of Carmarthen: and the Morning Chronicle of the 28, which contains, not the debates, for there were none, but the Panegyricks upon it. I have long Seen sir, in silent Astonishment and Grief the negligent and imprudent Conduct of a deceased French Minister of foreign Affairs, in his negotiations & Intercourse in Holland: the despicable History of a Mailbois, the unmeaning or ill meaning Intrigues of Raineval, the Rhingrave, not to mention others equally disgusting at Paris, with a Minister, whom you know. When I first knew or Suspected that the Dutch Patriots and their confidential Agents, had Surrendered themselves to female Intrigues I had a thousand Apprehensions, that they would finally meet with that Ruin which you perfectly well know would have been the devoted Fate of the United States if they had Submitted to Mr Deans System of De Mailbois’s and De Coudrai’s, ten years ago. Let me intreat Gentlemen to compare, what remains upon the Records or Files of Congress at that Period, with what happened before and at the Peace, with what has taken Place in Holland, and thank Heaven for their Providential Escapes.
          There are many worthy Characters, now Exiles from Holland and Refugees in Germany, the Austrian Netherlands and France for whom I have many years entertained an Esteem and Affection, whose melancholly Situation is truly deplorable. These however, have ever appeared to me to be too inattentive to the Sense of the common People in their own Country, too little acquainted with the Nature of Government, and too confidently dependant on the Support of France.
          
          The debate orations in Parliament upon the Speech inclosed are however more extraordinary, than any Thing that has occured.— The Interposition of Prussia in the affairs of Holland cannot be justified upon the Principles of the Law of Nations; and if Truth and Justice are not lost out of the World will be marked by the impartial, both in the present and future Ages with severe Censure. But the Speeches of Mr Fox and Mr Pitt appear to me to have Set every Tie that can bind Mankind, every Principle which ought to be held Sacred at open Defyance. it is openly avowed by both, that a Treaty of Alliance is in Agitation between England and Holland, at this moment when a Treaty recently made between France and Holland is in full force, and when there is no Pretence of a Violation of it. Is not this a most outragious Insult, in the Face of the whole World, for the Debates in Parliament are known to be published all over Europe, upon the Law of Nations, upon the Faith of Treaties, and national Honour. Is it the Intention of the Speech and of the Addresses which will eccho it back to the Throne, to force the House of Bourbon into a War? To me, it Seems manifest.— If France Should bear it patiently, what are We to think? The Fermentation in that Kingdom, occasioned by the Ruin brought upon it, by that Administration of whose Merits you have long since formed an accurate Judgment, and by the Exertions to obtain provincial and national assemblies threatens much Confusion. It is not possible to foresee, what the Effect will be. I own myself afraid that the Patriots in France will prove as Unskillful and Unsuccessful asserters of a free Government as those in Holland have been. a tedious Relaxation if not the most Serious divisions are to be apprehended. If however the House of Bourbon is unable to assert her Dignity upon this occasion, I am clearly convinced that the Pride and Arrogance of England will rise So high, as to demand the Demolition of Cherbourg, and attempt to Sever south America from Spain. nor will this be all: she will demand the Annihilation of Several Articles at least of the Treaties between France and the United States of America. Nor will they Stop here. if they can bind Holland in their Shackles, and France by her internal distractions is unable to interfere, She will make War immediately against Us. they are at present both at Court, and in the Nation at large much more respectful to me, and much more tender of the United States than they Ever have been before. but depend upon it, this will not last.— They will aim at recovering back the Western Lands at taking away our Fisheries and at the total Ruin of our Navigation at least.
          
          The United States of America, therefore, had never more Reason to be upon their Guard: to compleat their Constitution of Government: to Unite as one Man to meet with Courage and Constancy, the severe Tryal, which in all probability they will be called to undergo in a very few years.
          There is some room however to hope that Mr Pitt and Mr Fox are outrunning the Dutchmen in their Disposition for an alliance. The Friendship of France, appears to me, to be so neccessary to the King of Prussia, that I cannot yet believe that he will Advise the statholder, to follow the English Party so implicitly. The state of Europe at large is so confused, that there is not one Politician in the World, that I can hear of, who pretends to foresee, what turn affairs may take. With great / Respect I have the Honour to be, dear sir, your / most obedient and most humble servant
          
            John Adams
          
        